69 So.3d 859 (2011)
OPINION OF THE JUSTICES.
No. 386.
Supreme Court of Alabama.
June 2, 2011.
Members of the Senate
State House
Montgomery, Alabama 36130
*860 Dear Senators:
We have received Senate Resolution No. 154 by which you request the opinion of the Justices as to a constitutional question regarding Senate Bill 234 ("S.B. 234").
The question posed by your resolution is as follows:
"Do the local bingo amendments authorize slot machines for the operation of bingo games such that Senate Bill 234 is in conflict with and superseded by the local bingo amendments in their respective locales with respect to such devices and needs to be a constitutional amendment in order to be enforceable with respect to such devices?"
S.B. 234, if enacted into law, would amend § 13A-12-27, Ala.Code 1975, to provide that possession of a gambling device, which is currently a Class A misdemeanor, would instead be a Class C felony.
Since we have received the resolution asking this question, we have become aware of, and we take judicial notice of, the fact that S.B. 234 has been indefinitely postponed from further consideration. We therefore conclude that S.B. 234 is no longer pending before the Senate. This Court may not issue advisory opinions regarding issues that do not concern pending legislation. Opinion of the Justices No. 350, 665 So.2d 1387 (Ala.1995); Opinion of the Justices No. 242, 356 So.2d 172 (Ala.1978); and Opinion of the Justices No. 193, 281 Ala. 325, 202 So.2d 168 (1967). Accordingly, we respectfully decline to address the question asked in Senate Resolution No. 154.
Respectfully Submitted,
/s/ Sue Bell Cobb
/s/ Chief Justice
/s/ Thomas A. Woodall
/s/ Lyn Stuart
/s/ Michael F. Boiin
/s/ Tom Parker
/s/ Glenn Murdock
/s/ Greg Shaw
/s/ James Allen Main
/s/ A.KelliWise
/s/ Associate Justices